PER CURIAM.
This case has once before been before this court, and is reported in 7 C. C. A. 518, 58 Fed. 850, where the judgment of the lower court was reversed, and the cause remanded for a new trial. The record in the present case shows the facts to be substantially the same as those appearing on rhe former hearing, and the judgment below, being in accordance with the ruling of this court when the case was then here, must be affirmed. The former decision has become the law of the case. Judgment affirmed.